GIERKE, Judge, joined by COX, Judge
(concurring in the result):
18. The lead opinion rests in part on the premise that in United States v. Garcia, 16 MJ 52, 54 (1983), this Court adopted the “Unilateral Approach” to conspiracy formulated in the Model Penal Code. ¶ 11. I disagree with this premise and join Judge Wiss in reading Garcia as holding only that acquittal of all co-conspirators does not require that a conspiracy conviction be set aside. Garcia does not hold that a conspiracy can be formed without a meeting of the minds.
19. Manual for Courts-Martial, United States, 1969 (Revised edition), contained the pre-Garcia provision that acquittal of all alleged co-conspirators precludes conviction. See para. 160 at 28-8. That provision was deleted in response to Garcia See Drafters’ Analysis of paragraph 5c, Part IV, Manual for Courts-Martial, United States, 1984, at A21-89 (1994 ed.). The requirement for an actual meeting of the minds was retained. Para. 5c(2). The drafters had the opportunity to delete the requirement for an actual meeting of the minds but did not. Suffice it to say that I am not prepared to invalidate the existing description of conspiracy in the Manual without that issue being squarely briefed and argued, which it was not in this case.
20. I am satisfied, however, that what was charged and proved in this case is a crime, but I have doubts whether there is such a crime as attempted conspiracy. See United States v. Yu-Leung, 51 F.3d 1116 (2d Cir.1995) (attempted conspiracy is unknown to federal criminal law). I have concluded that what was actually alleged and proved in this case is a solicitation, mislabeled as an attempted conspiracy. See J. Dressier, Understanding Criminal Law § 28.01 at 368 (Matthew-Bender 1994 Reprint) (“Solicitation is an attempted conspiracy.”); W. La-Fave and A Scott, 2 Substantive Criminal Law § 6.1(b) at 6 (1986) (“Solicitation may, indeed, be thought of as an attempt to conspire.”).
21. This Court has long held that misdesignation of the Article violated is not fatal, so long as the specification describes an offense and the accused is not misled. See United States v. Ragan, 14 USCMA 119, 123, 33 CMR 331, 335 (1963); United States v. McCormick, 12 USCMA 26, 28, 30 CMR 26, 28 (1960).
22. Attempts (¶ 4e, Part IV, 1984 Manual, supra) and conspiracies (¶ 5e, Part IV) carry the same punishment as the substantive offenses which are the objects of the attempts or conspiracies, except for those offenses punishable by death or confinement for life— ¶¶ 23-29e, 30a e, 34e(1), 38e(1), 45e(1), and 92e, Part IV. See ¶ 14 n. 7 of Judge Crawford’s opinion. Solicitations under Article 134, Uniform Code of Military Justice, 10 USC § 934, are limited to 5 years’ confinement, except for solicitation to commit espionage in violation of Article 106a, UCMJ, 10 USC § 906a, which carries confinement for life. See ¶ 105e, Part IV. In this case, the maximum punishment for “attempted conspiracy” to commit espionage is less than the punishment for solicitation to commit espió*327nage, so the accused could not have been misled by our construction of the specification, because the Government limited itself to the lesser punishment by treating the offense as an attempt.
23. In my view, the specification alleging an attempted conspiracy to commit espionage is sufficient to allege a solicitation to commit espionage under Article 134. Accordingly, I would answer the certified question as follows: The court below erred to the extent that it held that the accused’s conduct was not an offense. I would affirm the conviction as a mislabeled solicitation to commit espionage.